   USDC IN/ND case 1:17-cv-00305-TLS document 30 filed 02/26/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 TRAVIS W. KRONTZ,

                       Plaintiff,

                       v.                                CAUSE NO.: 1:17-CV-305-TLS

 ANDREW SAUL, Commissioner of the
 Social Security Administration,

                       Defendant.

                                    OPINION AND ORDER

       This matter is before the Court on the Plaintiff’s Motion for Authorization of Attorney

Fees Pursuant to the Social Security Act, 42 U.S.C. § 406(b) [ECF No. 26]. The Plaintiff’s

attorney requests attorney fees in the net amount of $4,909.25 pursuant to 42 U.S.C. § 406(b).

The Defendant filed a Response [ECF No. 28] indicating that he does not oppose the Plaintiff’s

Motion. For the reasons stated below, the Plaintiff’s Motion is GRANTED.

                                        BACKGROUND

       The Plaintiff initiated this action for judicial review of the Commissioner of Social

Security’s decision denying his application for disability insurance benefits. On August 7, 2018,

the Court granted the Plaintiff’s request, reversing and remanding for further proceedings. ECF

No. 22. On November 2, 2018, the Court awarded $6,400.00 in attorney fees under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. ECF No. 25.

       On remand, the Social Security Administration issued a Notice of Award entitling the

Plaintiff to past-due disability insurance benefits, twenty-five percent of which ($17,309.25) was

withheld for the payment of attorney fees. See Notice of Award 6, ECF No. 26-2. The Plaintiff’s

attorney filed the instant motion [ECF No. 26] on December 15, 2020, requesting that the Court
   USDC IN/ND case 1:17-cv-00305-TLS document 30 filed 02/26/21 page 2 of 3


award attorney fees pursuant to § 406(b) in the net amount of $4,909.25. This amount is based on

the retainer agreement between the Plaintiff and his attorney [ECF No. 26-3], in which the

Plaintiff agreed to pay his attorney twenty-five percent of all past-due benefits for work at the

federal court level. The total requested § 406(b) award equals $11,309.25 based on the withheld

twenty-five percent of past-due benefits of $17,309.25 minus the $6,000.00 attorney fee already

paid under § 406(a) for work at the administrative level. The remaining withheld $11,309.25 for

the § 406(b) fee is then offset by the EAJA fee in the amount of $6,400.00 for a net payment to

the attorney of $4,909.25. The attorney requests that the remaining $6,400.00 representing the

EAJA offset amount be released by the Social Security Administration to the Plaintiff.

                                           ANALYSIS

       The Plaintiff’s counsel requests a net payment of $4,909.25 in attorney fees pursuant to

42 U.S.C § 406(b). The Social Security Act allows for a reasonable fee to be awarded both for

representation at the administrative level, see 42 U.S.C. § 406(a), as well as representation before

the Court, see 42 U.S.C § 406(b). Culbertson v. Berryhill, 139 S. Ct. 517, 520 (2019) (quoting

Gisbrecht v. Barnhart, 535 U.S. 789, 794 (2002)). Under § 406(b), the Court may award a

reasonable fee to the attorney who has successfully represented the claimant in federal court, not

to exceed twenty-five percent of the past-due benefits to which the social security claimant is

entitled. 42 U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 792. The reasonableness analysis

considers the “character of the representation and the results the representative achieved.”

Gisbrecht, 535 U.S. at 808. Reasons to reduce an award include an attorney’s unjustifiable delay

or if the past-due benefits are large in comparison to the amount of time an attorney has spent on

a case. Id. 808. In addition, an award of EAJA fees under 28 U.S.C. § 2412 offsets an award

under § 406(b). Id. at 796.



                                                 2
   USDC IN/ND case 1:17-cv-00305-TLS document 30 filed 02/26/21 page 3 of 3


       In this case, the requested amount of attorney fees is consistent with the contingency

agreement. The proposed fee equals an effective hourly rate of approximately $439 for the total

requested § 406(b) fee award. See Pl’s Mot. 2, ¶ 6 (reflecting 25.75 attorney hours). Such an

hourly rate is reasonable given the contingent nature of this case. See, e.g., Osmun v. Comm’r of

Soc. Sec., 1:16-CV-273, 2020 WL 7334271, *3 (N.D. Ind. Dec. 14, 2020) (effective hourly rate

of $525); Niebuhr v. Saul, 18-CV-720, 2020 WL 6484488, at *1 (W.D. Wis. Nov. 4, 2020)

(effective hourly rate of $579); Koester v. Astrue, 482 F. Supp. 2d 1078, 1083 (E.D. Wis. 2007)

(collecting cases showing that district courts have awarded attorney fees with hourly rates

ranging from $400 to $1,500). In addition, counsel obtained a great benefit for the Plaintiff in the

past-due benefits award.

                                         CONCLUSION

       For the reasons stated above, the Court GRANTS the Plaintiff’s Motion for Authorization

of Attorney Fees Pursuant to the Social Security Act, 42 U.S.C. § 406(b) [ECF No. 26] and

AWARDS attorney fees under 42 U.S.C. § 406(b) in the net amount of $4,909.25, which already

accounts for the offset of EAJA fees.

       The remaining $6,400.00 withheld by the Social Security Administration, which

represents the offset EAJA fee, may be released to the Plaintiff.

       SO ORDERED on February 26, 2021.

                                              s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 3
